Citation Nr: 1631617	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Upon review of the claims file, the Board believes that additional development on the claim for increased initial rating for bilateral hearing loss disability is warranted.

During the Veteran's Board hearing, he testified that he experienced progressively worsening hearing loss.  He noted that he had to ask others to repeat themselves more frequently and had increased difficulties with hearing on the phone or in social settings.  The Veteran's wife noted that she frequently had to yell to get his attention or stand facing him so he could read her lips.  The Veteran specifically indicated that his hearing loss disability had worsened since his last VA examination in January 2014.  

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

In addition, the record reflects that the Veteran has been receiving treatment at the Fayetteville VA Medical Center (VAMC) and the Veteran's claims file currently includes treatment records though June 2014. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding records of VA treatment records, to include any recent audiology treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the Fayetteville VAMC all outstanding, pertinent records of evaluation and/or treatment since June 2014, to specifically include any audiology treatment records.  

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for hearing loss.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request that he submit the outstanding evidence.

3.  The AOJ should have the Veteran scheduled for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  

4.  Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

